Citation Nr: 9900094	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  97-03 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a waiver of recovery of loan guaranty 
indebtedness.

(The issue of entitlement to an increased disability rating 
for alopecia is the subject of a separate decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1977.

This appeal arises from a May 1996 decision of the Committee 
on Waivers and Compromises at the North Little Rock, 
Arkansas, Regional Office (RO).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that his debt should be 
waived since he is unable to repay the debt.


DECISION OF THE BOARD

The Board of Veterans Appeals (Board), in accordance with 
the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998), has reviewed and considered all of the evidence and 
material of record in the veteran's claims file.  Based on 
its review of the relevant evidence in this matter, and for 
the following reasons and bases, it is the decision of the 
Board that the preponderance of the evidence is against 
granting a waiver of loan guaranty indebtedness.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claim has been developed.

2.  The veteran purchased a manufactured home in 1987 using a 
mortgage guaranteed by the Department of Veterans Affairs 
(VA).

3.  After the veterans default, there was a loss of the 
manufactured home that served as security for the VA 
guaranteed loan.

4.  There is no indication of fraud, misrepresentation, or 
bad faith. 

5.  Collection of the debt would not be against equity and 
good conscience. 


CONCLUSION OF LAW

The criteria for waiver of the loan guaranty indebtedness are 
not met.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§ 1.964(a), 1.965 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veterans claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  The 
veteran has not indicated that additional relevant evidence 
of probative value may be obtained which has not already been 
sought and associated with his claims folder.  Accordingly, 
the Board finds that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The indebtedness of a veteran or indebtedness of a spouse 
shall be waived only when the following factors are 
determined to exist: 
(1) Following default there was a loss of the property which 
constituted security for the loan guaranteed, insured or made 
under chapter 37 of title 38 United States Code; 
(2) There is no indication of fraud, misrepresentation, or 
bad faith on the part of the person or persons having an 
interest in obtaining the waiver; and 
(3) Collection of such indebtedness would be against equity 
and good conscience.  38 U.S.C.A. § 5302(b), (c) (West 1991); 
38 C.F.R. § 1.964(a) (1998).

The standard "Equity and Good Conscience", will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:  
(1) Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt. 
(2) Balancing of faults.  Weighing fault of debtor against VA 
fault.  
(3) Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.  
(4) Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.  
(5) Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.  
(6) Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  
38 C.F.R. § 1.965(a) (1998).

The following elements will be considered, any indication of 
which, if found, will preclude the granting of waiver: 
(1) Fraud or misrepresentation of a material fact.  
(2) Bad faith.  This term generally describes unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government. 
(3) Lack of good faith.  Absence of an honest intention to 
abstain from taking unfair advantage of the holder and/or the 
Government. 
38 C.F.R. § 1.965(b) (1998).

The veteran received a loan for a manufactured home 
guaranteed by the VA under Chapter 37 of Title 38 of the U.S. 
Code.  The veteran defaulted on the loan and the lender filed 
a claim on the guaranty.  The VA paid the claim in the amount 
of $5,364.31 and has sought recovery of the amount paid from 
the veteran.  The record does not indicate that there was 
fraud or misrepresentation of material fact, bad faith, or 
lack of good faith on the part of the veteran in creation of 
the debt that would bar granting of a waiver.  38 C.F.R. 
§§ 1.964(a), 1.965(b) (1998).

On the 1987 VA application for the loan guaranty (VA Form 26-
8641), the veteran acknowledged his obligation for making the 
payments called for under the loan contract.  The record 
indicates that the veteran defaulted on his loan payments in 
November 1992, March 1993, June 1993, October 1993, and then 
January 1994.  The lender indicated that the veteran had 
become a chronic delinquent.  The veteran again defaulted on 
his loan payments in August 1994.  Notice was received from 
the lender in November 1994 that two insufficient checks had 
been received and had not been replaced, and the lender 
indicated that the veteran did not seem to be concerned.  
Judicial action was sought in December 1994 and in February 
1995, an Arkansas Circuit Court ordered delivery of the 
property.  In March 1995, the veteran was delinquent by 
$2,415.28.  It is noted the veteran had employment 
difficulty, become unemployed, and in January 1995 he was 
divorced from his wife.  However, these factors do not 
relieve the veteran of his obligation to make the required 
payments on his home loan contract.  

The veteran testified that the lender was unwilling to 
cooperate with him.  However, the record indicates that the 
first default was in November 1992 and the veteran was 
chronically delinquent with his payments.  It was not until 
December 1994 that the lender sought judicial action to 
obtain delivery of the home due to the veterans default.  
Therefore, the lender demonstrated forbearance in not 
initiating foreclosure after the initial default.  
Additionally, the lender also indicated that there were 
difficulties contacting the veteran and he did not seem 
concerned.  The record does not show that the lender was at 
fault in creation the veterans delinquency on his loan and 
subsequent default.  Accordingly, the veterans assertion is 
not supported by the evidence of record.  Since the veteran 
failed to make his loan payments as he was obligated to do, 
he was at fault in creating the debt.  There is no indication 
that there was any fault on the part of the VA in creation of 
the debt.  38 C.F.R. § 1.965(a)(1), (2) (1998).

At his September 1996 hearing, the income the veteran 
indicated he received totaled $534 and expenses totaled $495.  
He submitted a financial status report in April 1997 which 
indicates that he was unemployed, and his income consisted of 
$81 from Arkansas Family and Dependent Care, $220 food 
stamps, and $330 VA compensation for a total of $631.  His 
expenses were $616.  Therefore, based on the September 1996 
hearing and the April 1997 financial status report, the 
veterans income was greater than his reported expenses.  
However, the veteran submitted a financial status report in 
December 1995 which indicates that he was not working, his 
expenses exceeded his income by $27.00, and he indicated that 
the report did not reflect the amounts withheld to repay the 
loan guaranty debt.  Additionally, at an April 1997 hearing, 
he stated that he had utility bills of $600 for energy and 
$199 for gas which had been cut off since he was behind, and 
that he also had other expenses.  The veteran reported income 
from several sources which totaled $542.  Based on this 
evidence, his expenses were greater than his income.

VA medical records note voluntary treatment for alcohol and 
drug abuse.  An October 1997 VA medical record progress note 
indicates that the veteran had a pattern of $100-$200 of 
marijuana, cocaine, and alcohol use per weekend for two 
years.  Another October 1997 VA medical record notes 
expenditures totaling $60 per week for drugs.  The Board 
strongly approves of the veteran seeking treatment for his 
drug and alcohol problems, however, the use of drugs to enjoy 
or experience their effects amounts to misconduct.  See 
38 C.F.R. § 3.301(c)(3) (1998).  To waive all or part of the 
veterans debt would amount to a subsidy for this misconduct 
by illicit drug use at a time when he was obligated to repay 
his debt.  

At an April 1997 hearing, the veteran indicated he injured 
hurt his back in 1994 for six months and was unable to work.  
However, there is no competent evidence to support this 
assertion.  He indicated that he had only six months of 
employment in the previous three to four years.  An October 
1997 vocational assessment notes that since 1980, the veteran 
held jobs as a machine operator, machinist, carpenter, and 
clerk/mail handler.  He also had a certificate/license in 
welding.  Furthermore, the assessment indicates he had 12 
years of high school training, one year of college, and had 
taken courses in electronics and computers.  There is no 
indication in the VA medical records or any records related 
to the vocational assessment which indicates that the veteran 
is unemployable.  Accordingly, the veteran is not shown to be 
unemployable due to his education, work experience, and 
health.  

The veterans December 1995 financial status report indicates 
that his expenses were greater than his income, and at the 
April 1997 hearing he indicated that he was significantly 
past due on several obligations and his income was below 
poverty level.  However, his testimony at the September 1996 
hearing and his April 1997 financial status report indicates 
that his income was greater than his expenses.  The evidence 
in the record does not show that the veteran is unemployable.  
As noted above, the VA medical records indicate that he spent 
significant amounts of money on illicit drugs and alcohol at 
a time when he was having financial difficulties.  Since the 
veteran had significant money to spend on illicit drugs, it 
would not be an undue hardship or deprive him of basic 
necessities for the money that was spent on drugs to be used 
to repay his debt.  38 C.F.R. § 1.965(a)(3) (1998).

The veterans debt was caused by his defaulting on a 
manufactured home loan that was guaranteed by the VA.  VA 
provided this benefit for the purpose of assisting the 
veteran in acquiring the property.  The veteran failed to 
make payments as they became due and he is no longer in 
possession of the property.  Regardless of whether the debt 
is collected, the veteran will not be in possession of the 
property.  Therefore, to collect the debt will not nullify 
the objective for which the benefit was intended.  38 C.F.R. 
§ 1.965(a)(4) (1998).

The veterans last default on his home loan payments was in 
August 1994.  In March 1995, he was delinquent on payments by 
$2,415.28.  To waive the debt would amount to the veteran 
receiving approximately six months of payments for his home 
for which he had no entitlement.  Since the veteran was at 
fault in creating the debt, to waive it would result in 
unjust enrichment or an unfair gain to the debtor.  38 C.F.R. 
§ 1.965(a)(5) (1998).

There is no evidence to indicate that the veterans reliance 
on the VA manufactured home loan guaranty caused him to 
relinquish a valuable right or incur a legal obligation that 
would detrimentally change his position.  38 C.F.R. 
§ 1.965(a)(6) (1998).

The veteran was at fault in creating the debt, to repay the 
debt would not constitute an undue hardship, and collection 
of the debt would not defeat the purpose of the benefit.  
Additionally, failure to collect the debt would result in 
unjust enrichment to the veteran.  Accordingly, the 
preponderance of the evidence indicates that collection of 
the debt would not be against the equity and good conscience.  
38 C.F.R. § 1.965(a) (1998).  

There was loss of property which constituted the security for 
a manufactured home loan guaranteed by VA and there is no 
indication of fraud, misrepresentation, or bad faith.  
However, the preponderance of the evidence indicates that 
collection of the debt would not be contrary to equity and 
good conscience.  Therefore, the requirements for waiver of 
the indebtedness are not satisfied and the request for a 
waiver must be denied.  38 U.S.C.A. § 5302(b), (c) (West 
1991); 38 C.F.R. § 1.964(a) (1998).


ORDER

Waiver of recovery of loan guaranty indebtedness is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
